Citation Nr: 0335359	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  His service included combat duty in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the RO.  By that 
decision, the RO denied the veteran's claim for pension and 
declined to reopen a previously denied claim for service 
connection for PTSD.

This case was previously before the Board in June 2001.  At 
that time, the Board reopened the veteran's claim for service 
connection for PTSD and remanded the claim to the RO for 
further development and adjudication on the merits.  The 
Board also remanded the pension claim.

In April 2003, while the veteran's appeal was in remand 
status, the RO granted a permanent and total rating for 
pension purposes.  Accordingly, that issue is moot and need 
not be considered further.  The question of whether the 
veteran satisfies the income requirements for receipt of 
pension has not yet been decided by the RO in the first 
instance and is not before the Board on appeal.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If 
information or evidence is required of the claimant, he is to 
be given one year to provide it.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) ("The statute is clearly intended to provide claimants 
with one year to submit the requested evidence.").

In the present case,  the record shows that the RO sent the 
veteran a VCAA notice letter in June 2001, in connection with 
the claim here on appeal.  Among other 
things, the RO directed the appellant to "[s]end the 
information describing additional evidence or the evidence 
itself to the address at the top of this letter within 60 
days of the date of this letter."  (Emphasis added.)  The 
reference to a 60-day time limit may have been misleading to 
the veteran.  Consequently, and because the Board's 
regulatory authority to issue VCAA letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is required 
for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  Following the Board's remand of 
this case in June 2001, the RO, among other things, obtained 
records of the veteran's treatment from the Mountain Home VA 
Medical Center (VAMC) through February 2003; arranged to have 
the veteran examined by a board of two psychiatrists in 
August 2003; and confirmed the prior denial of the veteran's 
claim and furnished him a supplemental statement of the case 
(SSOC) in September 2003.  Subsequently, in October 2003-and 
apparently in response to the SSOC-the veteran's 
representative wrote to the RO, as follows:  "The veteran 
states that he has been diagnosed with PTSD and receives 
treatment for it through the VAMC at Mountain Home.  Please 
secure this information to assist the veteran."  (Emphasis 
added.)  Given that this statement was received after the RO 
had already notified the representative in an April 2003 
rating decision that records from the VAMC had been obtained 
through February 2003, and in light of the evidence 
indicating that the veteran has been receiving ongoing, 
periodic psychiatric treatment at the VAMC, the 
representative's October 2003 communication is reasonably 
construed as a request for VA to obtain and review updated, 
post-February 2003 records of the veteran's treatment.  
Because this has not been done, a remand is required.  
38 C.F.R. §§ 3.159, 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claim on appeal.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  
They should be informed that they have one 
year to submit any required information 
and evidence.

2.  As part of the development required by 
the VCAA, the RO should obtain updated, 
post-February 2003 records of the 
veteran's psychiatric treatment from the 
Mountain Home VAMC.  The evidence obtained 
should be associated with the claims file.

3.  After the foregoing development has 
been completed, the RO should provide the 
claims file to the examiners who prepared 
the August 2003 report addressing the 
medical questions posed by the Board in 
its June 2001 remand.  The examiners 
should be asked to review the expanded 
record and to indicate if they would like 
to amend any of the prior opinions offered 
based on the new evidence obtained.  If no 
amendments are necessary, the examiners 
should so indicate in writing.  If either 
or both of the examiners who prepared the 
August 2003 report are no longer employed 
by VA or are otherwise unavailable, the 
claims file may be provided to other 
qualified examiner(s) for purposes of 
providing the requested review and 
opinions.  A new examination may be 
scheduled if deemed necessary by the 
examiner(s).

4.  The RO should then take adjudicatory 
action on the claim here at issue.  If the 
benefit sought remains denied, the RO 
should furnish an SSOC to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


